      Case 2:20-cv-01813-GMS Document 19 Filed 04/15/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   Kimberly G. Pfeil,                               No. CV-20-01813-PHX-GMS
10                 Petitioner,                        ORDER
11   v.
12   Discover Bank,
13                 Respondent.
14
15
16         Pending before the Court is Plaintiff Kimberly G. Pfeil’s Motion to Reinstate Case.

17   (Doc. 18.) For the following reasons, the motion is denied.
18                                        DISCUSSION

19         A federal district court is a court of limited jurisdiction, and the burden of

20   establishing jurisdiction is on the party claiming jurisdiction. See McNutt v. Gen. Motors
21   Acceptance Corp., 298 U.S. 178, 182–83 (1936). A district court has an obligation to

22   inquire sua sponte into subject matter jurisdiction and to proceed no further if such

23   jurisdiction is wanting. United Invs. Life Ins. Co. v. Waddell & Reed, Inc., 360 F.3d 960,
24   967 (9th Cir. 2004).

25         Section 10 of the Federal Arbitration Act (“FAA”) authorizes federal courts to

26   vacate arbitration awards but does “not provide independent jurisdiction to the federal

27   courts.” Garrett v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 7 F.3d 882, 884 (9th Cir.

28   1993). Accordingly, a petition under the FAA to vacate an arbitration award, such as the
      Case 2:20-cv-01813-GMS Document 19 Filed 04/15/21 Page 2 of 3



 1   Plaintiff’s petition here, may only be brought in federal court if there is an independent
 2   basis for jurisdiction.
 3          “Diversity jurisdiction requires . . . [that] each defendant must be a citizen of a
 4   different state from each plaintiff,” In re Digimarc Corp. Derivative Litig., 549 F.3d 1223,
 5   1234 (9th Cir. 2008), and that the amount in controversy exceeds $75,000, Home Depot
 6   U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019). A corporation is a citizen of every
 7   state in which it is incorporated and where it has its singular, principal place of business.
 8   Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010). Here, Plaintiff states in her petition that she
 9   is a resident of Arizona and that Respondent Discover Bank is incorporated in Delaware
10   and has its principal place of business in “all states of the United States.” (Doc. 1 at 1.) As
11   Plaintiff fails to show which state Respondent’s principal place of business is in, it is not
12   clear whether Plaintiff and Respondent are citizens of different states. Certainly, if one of
13   Respondent’s principal places of business is Arizona, then there is no diversity jurisdiction
14   in this Court. Additionally, Plaintiff does not claim that the amount in controversy exceeds
15   $75,000. Accordingly, the Court does not have diversity jurisdiction.
16          The Court also does not have federal question jurisdiction over this case. 28 U.S.C.
17   § 1331 invests in district courts “original jurisdiction of all civil actions arising under the
18   Constitution, laws, or treaties of the United States.” A petition to vacate an arbitration
19   award does not “arise under” federal law merely because “the underlying arbitration
20   involves a federal question[;]” instead, the federal question “must be presented in a well-
21   pleaded petition.” Luong v. Circuit City Stores, Inc., 368 F.3d 1109, 1111 (9th Cir. 2004);
22   see also Russ v. United Servs. Auto. Ass’n, No. CV-18-04222-PHX-SMB, 2019 WL
23   3083015, at *3 (D. Ariz. July 15, 2019) (explaining that, after Vaden v. Discover Bank, 556
24   U.S. 49 (2009), “district courts within the Ninth Circuit have continued to follow Luong
25   and hold that the underlying matters being arbitrated cannot confer federal question
26   jurisdiction to post-award motions under Sections 9 and 10”). Here, nothing in Petitioner’s
27   petition indicates any issues with federal law. Therefore, the Court does not have federal
28   question jurisdiction.


                                                  -2-
      Case 2:20-cv-01813-GMS Document 19 Filed 04/15/21 Page 3 of 3



 1          As the Court does not have diversity or federal question jurisdiction over this case,
 2   the Court does not have jurisdiction to hear Petitioner’s motion to reinstate. Accordingly,
 3          IT IS THEREFORE ORDERED that Petitioner Kimberly G. Pfeil’s Motion to
 4   Reinstate Case (Doc. 18) is DENIED.
 5          Dated this 14th day of April, 2021.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
